Citation Nr: 1521337	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for a respiratory disorder.  

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for residuals of colon cancer.  

7.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was initially scheduled to testify before a member of the Board in December 2014.  He notified the RO he would be unable to attend and requested his hearing be rescheduled.  The Veteran was rescheduled for his requested hearing in February 2015.  However, he did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

2.  Tinnitus did not become manifest during service and is not etiologically related to service.

3.  A stomach disorder first manifested many years after service and is unrelated to any incident of service.

4.  A respiratory disorder first manifested many years after service and is unrelated to any incident of service.

5.  Colon cancer first manifested many years after service and is unrelated to an incident in service.  

6.  The preponderance of the evidence shows the Veteran does not currently have a diagnosis of fatigue. 

7.  The preponderance of the evidence shows the Veteran does not have hemorrhoids related to disease or injury in service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In this case, VCAA notice was provided through April 2010, October 2010, and September 2011 letters issued prior to the initial rating decision.  

VA has made reasonable efforts to obtain records relevant to the claim adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's DD Form 214, and his available VA and private treatment records.  

The Board acknowledges that the Veteran's service treatment and personnel records are incomplete.  VA has issued a Formal Finding of Unavailability in March 2012 concerning these documents.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.

Except for his claim for service connection for bilateral hearing loss, the Veteran was not examined for VA purposes.  As explained in the body of the decision, there is no reasonable indication the other claimed disabilities are related to service.  

II.  Service Connection

The Veteran seeks service connection for the claimed disabilities as directly attributable to his military service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic disabilities, such as sensorineural hearing loss and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As indicated, the Veteran's service treatment records are unavailable.  See March 2012 Memoranda of Formal Finding of Unavailability of Service Treatment Records.  In cases where records in VA's custody were destroyed or lost, the Board has a heightened obligation to explain the reasons and bases for its findings and conclusions and to consider the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

	Bilateral Hearing Loss 

The Veteran alleges he suffers from hearing loss and tinnitus as a result of noise exposure from machine guns and 105 Holitzers without ear protection while stationed in Germany.  

A private audiological examination from August 2009 notes the Veteran's complaints of ringing in his ears since the 1970s.  While a specific diagnosis was not provided, the Board nonetheless finds the Veteran has a current diagnosis of tinnitus, as he is competent to report the occurrence of ringing in his ears.  

Further, the treating audiologist provided a diagnosis of bilateral mild to moderately severe sensorineural hearing loss, and the Veteran was also noted to be wearing hearing aids.  

Thereafter, an April 2012 VA examination reflects puretone readings of 0 decibels at all relevant frequencies and speech discrimination scores of 100 percent.  As such, it was determined that the Veteran has normal hearing for VA purposes.  Tinnitus was not addressed.  

Even assuming the Veteran was exposed to machine gun fire and 105 Holitzers without ear protection during service, and that he has current diagnoses of bilateral hearing loss and tinnitus, there is simply no indication they are attributable to his military service.  In this regard, the Board notes that there are private treatment records associated with the claims file dating from the 1990's containing no indication of relevant complaints or treatment concerning either hearing loss or tinnitus.  (Since they cover a wide variety of general medical concerns, it may be concluded they would reflect these complaints if they were present.)  Moreover, there are no etiological opinions in these treatment records to support the Veteran's assertions that either his hearing loss or tinnitus is the result of his military service, including his noise exposure while in Germany.  

Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated bilateral hearing loss to a compensable degree within one year of discharge from active duty and there is no medical evidence of record indicating that the Veteran's bilateral hearing loss and tinnitus were caused or aggravated by his active duty service.  Accordingly, entitlement to direct service is not shown. 

The Veteran has provided several lay statements in support of his claims and also asserted on his own behalf, that he has hearing loss and tinnitus due to noise exposure in service.  The Veteran is competent to report noise exposure in service and to report difficulty hearing and ringing in his ears since.  However, he is not competent to opine regarding the etiology of these disabilities that demonstrably became manifest many years after service.  Kahana, 24 Vet. App. 428.  As mentioned, the medical evidence of record does not support a finding that the Veteran suffered from hearing loss or tinnitus since his military service as the first indication of these disorders was not until August 2009 and, even then, the Veteran reported suffering from tinnitus since the 1970s, which was more than 10 years after his discharge from service.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion as to the etiology of his claimed hearing loss and tinnitus.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As to the lay statements, they are from individuals who have known the Veteran only since the 1980's and therefore could not know his condition since his service (i.e., since 1959).  Therefore, these statements are not probative.  

In sum, the Board has found the Veteran does not have bilateral hearing loss or tinnitus that is incurred in, due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

	Stomach and Respiratory Disorders, Colon Cancer, and Hemorrhoids

Regarding a stomach disability, the Veteran's contention appears to be whatever he has, is due to complaints of constipation he experienced in service, which he considers to have been a bowel obstruction.  A statement from a person who served with the Veteran indicated the Veteran went to the infirmary during service, and "was treated for severe constipation problems."  

While it may well be the case the Veteran experienced constipation during service, and perhaps a bowel obstruction, the evidence fails to show this to have caused disability.  Post service records date from the early 1990s and they are silent at that point for any stomach disability.  Eventually, the Veteran developed various problems, with diagnoses including GERD, ulcer, and in 2008 a small bowel obstruction was observed.  These findings, however, are decades after service, and no evidence apart from the Veteran's lay assertion indicates a link with service.  For his part, the Veteran is not competent to provide a probative opinion on the cause of any stomach disability.  As to the lay statements the Veteran submitted, they simply acknowledge the Veteran has the claimed disabilities, which is not in question.  The question is whether they are related to service.  The greater weight of the evidence fails to show any current stomach disability is related to service.  Accordingly, service connection is denied.  

Similarly, with respect to a respiratory disorder, colon cancer, and hemorrhoids, these are not mentioned in the early 1990's records that have been obtained in connection with this appeal.  Since these records contain a broad range of complaints, it is reasonable to conclude that their absence from these record reveals there were no complaint related to them.  This is a strong indication they are unrelated to the Veteran's military service, and outweighs any contention by the Veteran they were incurred in service and have been present since then.  Notably, they are also absent from the statement of the person who served with the Veteran, and the other lay statements simply attest to the fact the Veteran has had those medical problems.  Significantly, these individuals appear not to have known the Veteran until decades after service.  Thus, these statements are not probative evidence of whether these claimed disabilities were incurred in service.  In these circumstances, a basis upon which to establish service connection for a respiratory disorder, colon cancer and hemorrhoids has not been presented as they are first diagnosed too remote in time from service to be reasonably related to service, and there is no probative evidence linking them to service.  



	Fatigue 

Concerning fatigue, VA and private treatment records are completely silent regarding any current complaints, symptoms, or diagnoses of it.  As there is no formal diagnosis of this condition, a basis for establishing service connection has not been presented.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a stomach disorder is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for fatigue is denied.

Service connection for residuals of colon cancer is denied.  

Service connection for hemorrhoids is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


